Filed:     February 12, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 95-1193
                     (CA-92-3550-N, CA-92-3551-N)



Donald L. Pruitt, et al,

                                           Plaintiffs - Appellants,

           versus

Howard County Sheriff's Department, et al,

                                            Defendants - Appellees.




                              O R D E R


           The Court amends its opinion filed January 31, 1996, as

follows:
           On page 2, first full paragraph, line 6 -- the extra

comma is deleted after the phrase "et seq."

           On page 4, first full paragraph, line 2 -- the word

"judgement" is corrected to read "judgment."

                                       For the Court - By Direction



                                          /s/ Bert M. Montague
                                                      Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DONALD L. PRUITT; DENNIS L.
PRUITT,
Plaintiffs-Appellants,

v.
                                                          No. 95-1193
HOWARD COUNTY SHERIFF'S
DEPARTMENT; MICHAEL A.
CHIUCHIOLO, Sheriff, Howard
County; HERBERT STONESIFER,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Edward S. Northrop, Senior District Judge.
(CA-92-3550-N, CA-92-3551-N)

Argued: September 29, 1995

Decided: January 31, 1996

Before ERVIN, Chief Judge, and MURNAGHAN and WILKINS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Benjamin Lipsitz, Baltimore, Maryland, for Appellants.
Mark Holdsworth Bowen, Assistant Attorney General, MARYLAND
STATE POLICE HEADQUARTERS, Pikesville, Maryland, for
Appellees. ON BRIEF: J. Joseph Curran, Jr., Attorney General of
Maryland, MARYLAND STATE POLICE HEADQUARTERS,
Pikesville, Maryland, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donald L. Pruitt and Dennis L. Pruitt challenge the district court's
dismissal of their discrimination suit against their former employer,
the Howard County, Maryland, Sheriff's Department. The Pruitts
allege that the Department discharged them from their supervisory
positions because of their race and/or sex, in violation of Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and of 42
U.S.C. §§ 1981 and 1983. Because the Pruitts have failed to submit
evidence of discrimination creating a genuine issue of material fact,
we affirm the district court's dismissal of the Pruitts' action.

I.

The Pruitts are white twin brothers who were employed by the
Howard County, Maryland, Sheriff's Department from 1982 until
their termination in 1991. At the time of their discharge, Donald Pruitt
held the rank of major and served as Chief Deputy--second in com-
mand of the Department and supervisor of all aspects of its opera-
tions. Dennis Pruitt held the rank of sergeant, serving as departmental
internal affairs officer and supervising the deputies assigned to road
work.

In August 1990, during the administration of Defendant Sheriff
Herbert Stonesifer, the Pruitts were charged with conduct unbecom-
ing officers, failure to obey the order of a supervisor, and willful dis-
obedience of an order. The charges were based on the Pruitts' alleged

                     2
"Nazi-like" conduct while on duty, including clicking heels, giving
Nazi salutes, and uttering German expressions and commands, such
as "Achtung," "Sieg" and "Heil." Apparently, the Pruitts' behavior
was intended as a joke, imitating the television situation comedy
"Hogan's Heroes," which parodied German officers guarding Ameri-
can POWs during World War II. The Pruitts continued this hilarity on
a daily basis for a period of about ten years.

After an evidentiary proceeding, the Law Enforcement Officers
Bill of Rights ("LEOBR") Hearing Board found both Pruitts guilty of
one count of conduct unbecoming an officer, dismissed all other
charges, and recommended that they each be demoted one grade in
rank, fined $200, and required to attend sensitivity training. Defen-
dant Michael A. Chiuchiolo, who replaced Stonesifer as Sheriff on
December 3, 1990, rejected the board's recommendation and instead
terminated both of the Pruitts effective February 6, 1991.

The Pruitts appealed Sheriff Chiuchiolo's decision to the Circuit
Court for Anne Arundel County, Maryland, alleging violations of
their First Amendment, equal protection and due process rights, and
of their rights under the LEOBR. The circuit court resolved all issues
in favor of the Department. The Pruitts then appealed to the Maryland
Court of Special Appeals, which affirmed the circuit court's decision.
Pruitt v. Howard County Sheriff's Department, 623 A.2d 696, 704
(Md. Ct. Spec. App. 1993).

On December 18, 1992, the Pruitts filed two (subsequently consoli-
dated) complaints in the District of Maryland, alleging that they were
discharged based on their race and/or their sex and seeking damages
under Title VII and under 42 U.S.C. §§ 1981 and 1983. The suit
named as defendants the Howard County Sheriff's Department, Sher-
iff Chiuchiolo, and former Sheriff Stonesifer (collectively "the
Department"). The Pruitts did not deny their misconduct, but alleged
that they were singled out for punishment because they are white
men. In support of their claim, the Pruitts alleged that, while other
Department members--including a black male deputy sheriff, a white
female deputy sheriff, and "a number of" white male deputy sheriffs
--engaged in the same behavior, the Pruitts were the only employees
who were disciplined. No members of the Department other than the

                    3
Pruitts were investigated, charged, or punished in connection with the
alleged misconduct.

The Department moved to dismiss the Pruitts' amended complaint
and, in the alternative, for summary judgment. The district court dis-
missed the case under Fed. R. Civ. P. 12(b)(6), finding that the Pruitts
had failed to state a prima facie case of racial or sex-based discrimina-
tion. Because most of those who purportedly engaged in the same
misconduct and were not punished were of the same race and gender
as plaintiffs, the court found that the Pruitts' own allegations refuted
their discrimination claim. The Pruitts timely filed a joint notice of
appeal on January 23, 1995.

II.

A plaintiff who alleges discriminatory discharge in violation of
Title VII must prove that, but for his or her race or sex, the employer
would not have taken the adverse employment action. Because the
Pruitts offer no direct evidence of Howard County's intent to discrim-
inate against them, they rely on circumstantial evidence under the
three-step proof scheme developed in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). Under the familiar McDonnell Douglas
paradigm, a plaintiff must first establish, by a preponderance of the
evidence, a prima facie case of unlawful discrimination, which creates
a rebuttable presumption. St. Mary's Honor Center v. Hicks, ___ U.S.
___, 125 L.Ed.2d 407, 415 (1993) (citing Texas Dept. of Community
Affairs v. Burdine, 450 U.S. 248, 252-253 (1981)). Next, the defen-
dant may rebut the presumption by articulating a legitimate, nondis-
criminatory reason for its actions. Id. at 416. Once the defendant has
offered a legitimate explanation, the presumption of discrimination
drops away, and the plaintiff must prove that the employer's proffered
reason is pretextual and the adverse employment action was actually
taken because of race or sex. Id. Throughout the process, "[t]he ulti-
mate burden of persuading the trier of fact that the defendant inten-
tionally discriminated against the plaintiff remains at all times with
the plaintiff." Burdine 450 U.S. at 253. Although the McDonnell
Douglas structure was developed to assist trial judges in evaluating
evidence produced at trial, we have applied this three-step proof
scheme to summary judgment proceedings. See, e.g., Mitchell v. Data
Gen. Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993) (applying

                    4
McDonnell Douglas framework to an age discrimination claim at the
summary judgment stage).

The district court found that the Pruitts failed to meet their initial
burden of establishing a prima facie case of discrimination. In dispa-
rate treatment cases, a plaintiff may make out a prima facie case by
proffering direct evidence of discrimination or indirect evidence
"whose cumulative probative force, apart from the presumption's
operation, would suffice under the controlling standard to support as
a reasonable probability the inference that but for the plaintiff's race
[or sex]," the defendant would not have taken the adverse employ-
ment action. Holmes v. Bevilacqua, 794 F.2d 142, 146 (4th Cir.
1986). In the absence of such evidence--as is the case here--a plain-
tiff must resort to the McDonnell Douglas presumption framework
"with all of its ensuing complexities." Id.

In McDonnell Douglas, a discriminatory hiring case, the Supreme
Court held that in order to establish a prima facie case of discrimina-
tion, the plaintiff must show:

        (i) that he belongs to a racial minority; (ii) that he applied
        and was qualified for a job for which the employer was
        seeking applicants; (iii) that, despite his qualifications, he
        was rejected; and (iv) that, after his rejection, the position
        remained open and the employer continued to seek applica-
        tions from persons of complainant's qualifications.

411 U.S. at 802. The Court noted, however, that "[t]he facts necessar-
ily will vary in Title VII cases, and the specification above of the
prima facie proof required from [the plaintiff] is not necessarily appli-
cable in every respect to differing factual situations." Id. at 802 n.13.
Accordingly, courts have modified the McDonnell Douglas formula-
tion to address a wide range of discrimination claims. See, e.g.,
Holmes 794 F.2d at 146. In disparate discipline cases, the Fourth Cir-
cuit has held that in order to establish a prima facie case of discrimi-
natory enforcement, a plaintiff must show

        (1) that he is a member of the class protected by Title VII,
        (2) that the prohibited conduct in which he engaged was
        comparable in seriousness to misconduct of employees out-

                    5
        side the protected class, and (3) that the disciplinary mea-
        sures enforced against him were more severe than those
        enforced against those other employees.

Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993); see
also Moore v. City of Charlotte, NC, 754 F.2d 1100, 1105-06 (4th
Cir.), cert. denied, 472 U.S. 1021 (1985).

In granting the Department's motion under Rule 12(b)(6), the dis-
trict court concluded that the face of the Pruitts' complaint did not
state a prima facie claim of discrimination. Indeed, the district court
found that the Pruitts' own allegations undercut any inference of dis-
crimination because most of the employees who allegedly participated
in the same misconduct and were not punished were also white men.
Accordingly, the district court dismissed the case. We do not reach
the question of whether this basis for decision was correct because we
find that dismissal was clearly warranted on summary judgment
grounds.

Summary judgment is proper only when the nonmoving party has
placed no genuine issue of material fact before the court and the
movant is entitled to a judgment as a matter of law. Fed. R. Civ. Proc.
56(c). The court must assess the evidence and draw all permissible
inferences in the nonmovant's favor. Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986). The nonmovant must
nevertheless make a sufficient evidentiary showing on each element
of his claim such that a jury could reasonably find in his favor.
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Rule 56 provides
an important mechanism for avoiding a wasteful trial which would be
of no use in disposing of the case. Id. at 327.

Under the McDonnell Douglas scheme, a defendant may rebut a
prima facie case of discrimination by presenting a legitimate nondis-
criminatory reason for its actions. Hicks, 125 L.Ed.2d at 416. In its
motion to dismiss or for summary judgment, Howard County alleged
that the Pruitts were discharged because they held high supervisory
positions in the Department. By initiating the inappropriate behavior
and refusing to obey orders to stop, the Pruitts' deportment condoned
and fostered misconduct by their subordinates. No other deputy--
white, black, male or female--who supposedly participated in the

                    6
"Nazi-like" behavior occupied a position of authority in the Depart-
ment. Because the Department articulated a legitimate, nondiscrimi-
natory reason for its action, the burden shifted back to the Pruitts to
respond to the motion for summary judgment by proffering evidence
from which a reasonable jury could conclude both that the Depart-
ment's explanation was pretextual and that the dismissal was actually
motivated by the Pruitts' race or sex.

The Pruitts submitted no evidence at all to impugn the Depart-
ment's explanation. They presented no evidence, for example, of prior
remarks or actions by the Department suggesting either a general pat-
tern of discrimination against white male employees or discriminatory
intent toward the Pruitts in particular. Indeed, the Pruitts' own allega-
tion that "a number of" white male deputies were not disciplined for
the same misconduct supports the Department's contention that the
Pruitts were treated more harshly not because of their race or sex, but
because they occupied leadership positions. See Hughes v. Bedsole,
48 F.3d 1376, 1384-85 (4th Cir. 1995) (finding no genuine issue of
material fact regarding whether employer's reasons were pretextual
where female plaintiff's evidence that a male employee was not disci-
plined for comparable conduct was undercut by evidence that another
female employee was also treated more leniently than plaintiff). In the
absence of any allegation rebutting the Department's nondiscrimina-
tory explanation, no reasonable trier of fact could conclude that dis-
crimination was more likely than not a motivating factor in firing the
Pruitts. The Pruitts cannot rely on conclusory allegations to create a
factual dispute warranting a trial. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248-49 (1986). Accordingly, entry of summary judg-
ment for the Howard County Sheriff's Department is justified and the
order of the district court dismissing the case is

AFFIRMED.

                    7